Opinion by
President Judge Bowman,
This case turns upon a determination of the event from which a landowner must compute the time within which he may appeal from a decision of a zoning board to a court of common pleas under the applicable statute.
Merle Zimmer, appellant, is the owner of a 200 acre tract in Clifford Township, Susquehanna County, and a general partner of Elk Trails Associates, developer *437of said tract and co-appellant. Susquehanna County has adopted a Subdivision Regulation Ordinance (Ordinance), and a comprehensive plan, both of which affect the subject premises.
Appellants had prepared and recorded on December 7, 1971, a subdivision and land development plan for the subject premises. On March 15, 1972, appellee, Susquehanna County Planning Commission, advised appellants that the recorded plan might be subject to the provisions of the Ordinance. On May 5, 1972, appellants made application to the Planning Commission for review of its plan.
On June 6, 1972, the Planning Commission voted to disapprove appellants’ application for review, and mailed notice of said decision to appellants on June 9, 1972, together with a list of reasons supporting its decision. Rather than appealing this decision, appellants sought further review of the application by supplying further information to appellee and requesting that further discussions be held. On September 26,1972, the Planning Commission found no reason to reconsider its decision of June 6, 1972, and informed appellants of same by letter dated and mailed on October 16, 1972. The October 16 letter was received on October 18, 1972, by appellants.
Appellants treated the September 26 decision as a final adverse decision of the Planning Commission, and filed an appeal therefrom in the Court of Common Pleas of Susquehanna County on November 17, 1972. Preliminary objections were filed by appellee in the court below in the nature of a motion to dismiss for want of timeliness. The order of the court below sustaining the preliminary objections prompted this appeal.
Appellee advances two separate arguments that the appeal to the court below was untimely. First, appellee contends that the event from which appellants must *438compute their appeal period is the date of mailing of the June 6 decision of the Planning Commission,1 i.e., June 9, 1972. It therefore contends that the appeal was filed 130 days after July 10, 1972, the last day of the thirty day appeal period. Alternatively, appellee contends that, arguendo, if the September 26 decision of the Planning Commission was the appropriate appealable decision, then the event from which appellants must compute their appeal period is the date of mailing of the September 26 decision on October 16, 1972. It therefore contends that appellants filed their appeal two days after November 15, 1972, the last day of the thirty day appeal period. We need discuss only the second contention raised by appellee because it is dispositive of this appeal.
The applicable statute is Section 1006 of the Pennsylvania Municipalities Planning Code (Code), Act of June 1, 1972, P. L. , No. 93, 53 P.S. §11006, amending the Act of July 31, 1968, P. L. 805,2 which reads, in pertinent part: “(3) (a) Appeals to court may be taken by the landowner from any decision of the governing body or planning agency ... by appeal filed within thirty days after notice of the decision is issued . . . .” (Emphasis added.)
There is no factual dispute in the instant case that the appeal was timely taken if measured from the date that notice of the decision of the Planning Commission was received by the appellants by mail, and untimely taken if measured from the date that notice of the de*439cisión was sent from the Planning Commission to the appellants.
The language of Section 1006 of the Code requires that the event from which the time for appeal is to be measured is the date “notice of the decision is issued.” “Issued” is not defined and, therefore, must be construed in light of legislative intent gleaned from the language employed in the statute and according to its common and approved usage. Popularly, the word “issued,” being a derivative of the verb “to issue,” has been defined as “put into circulation,” “sent out,” “discharged,” “emitted.” The Eandom House Dictionary of the English Language (College Edition), p. 710.
Understanding the common usage of the word “issued” to be “sent forth,” “emitted,” or “put into circulation,” it would appear that the Legislature intended that the event from which the time for appeal is to be measured is the date that notice of the Planning Commission was sent forth or mailed to the appellants. Does the context of the Code allow the word “issued” to be properly interpreted as “received” or “delivered” rather than “sent out”? We think not.
In Articles IX (Zoning Hearing Board) andX (Appeal) of the Code, wherein zoning challenge procedure has been carefully laid out, the Legislature has chosen exact words to convey its intent. Had the Legislature intended to measure the appeal period from the event of “receipt” or “delivery” of the notice of the decision, as argued by appellants, it could have employed the language “after notice of the decision is received” or “delivered” in Section 1006, rather than the word “issued.”
Article VIII of the Code, which was repealed by the revisions of 1972,3 employed the word “receipt” when the Legislature was prescribing the event from which *440a landowner’s administrative and judicial appellate rights accrued under Section 802(2) of the 1968 Code,4 and provided: “(2) Upon receipt of the decision [of the appropriate agency], the landowner may immediately pursue the administrative and judicial proceedings available to challenge the provisions found to be in conflict with his application. . . .” (Emphasis added.) Section 802(2) further allowed the landowner to serve the governing body with a copy of the decision and a notice of his intention to seek relief under then existing Section 1009(2); Section 802(2) then provided: “. . . If the landowner elects to serve such notice, the governing body shall have sixty days from the receipt thereof within which it may amend the challenged provisions of the ordinance or map. . . .” (Emphasis added.)
The Legislature was not unfamiliar with the term “receipt,” its effect or meaning, as evidenced by its use in the 1968 Code. Nor was the Legislature unfamiliar with the term “delivery.” Section 908(10) of the Code provides that after a hearing of the zoning hearing board and after a decision is made incident thereto: “(10) A copy of the final decision or, where no decision is called for, of the findings shall he delivered to the applicant personally or mailed to him, not later than the day following its date. ...” (Emphasis added.)
Neither of the provisions establishing time limitations for zoning appeals under the 1968 Code or under the 1972 revisions thereto have employed the word “receipt” or “delivery.” Instead, the Code employs the word “issued” which means “sent out.”
Accordingly, the appeal to the court below, not having been taken within thirty days of the date that notice of the decision of the Planning Commission issued from its office, was untimely.
Order affirmed.

 Appellee contends that the June 6 decision of the Planning-Commission is the appropriate appealable decision.


 Section 1006 of the amended Code replaced Section 1004 of the Act of July 31, 1968, P. L. 805, which provided in substantially similar language: “All zoning appeals shall be filed not later than thirty days after issuance of notice of the decision or report of the board.” (Emphasis added.) Were we dealing with the first contention of the appellee, Section 1004 would be the applicable provision of statutory law for us to consider.


 Article VIII of the Act of July 31, 1968, P. L. 805, was repealed by the Act of June 1, 1972, P. L. , No. 93, §13.


 Section 802 of the Act of July 81, 1968, P. L. 805, is found at P. L. 837.